Case 4:19-cv-00255-FHM Document 22 Filed in USDC ND/OK on 06/16/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 KENNETH R.C.,
                            Plaintiff,
 vs.                                          Case No. 19-CV-255-FHM
 ANDREW M. SAUL,
 Commissioner of Social Security
 Administration,
                            Defendant.

                                  OPINION AND ORDER

       Plaintiff seeks judicial review of a decision of the Commissioner of the Social

Security Administration denying Social Security disability benefits. 1 In accordance with

28 U.S.C. ' 636(c)(1) & (3), the parties have consented to proceed before a United States

Magistrate Judge.

                                    Standard of Review

       The role of the court in reviewing the decision of the Commissioner under 42

U.S.C. ' 405(g) is limited to a determination of whether the record as a whole contains

substantial evidence to support the decision and whether the correct legal standards were

applied. See Briggs ex rel. Briggs v. Massanari, 248 F.3d 1235, 1237 (10th Cir. 2001);

Winfrey v. Chater, 92 F.3d 1017 (10th Cir. 1996); Castellano v. Secretary of Health &

Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994). Substantial evidence is more than



1  Plaintiff's June 2, 2016, application for disability benefits was denied initially and on
reconsideration. A hearing before Administrative Law Judge ("ALJ") Lantz McClain was
held April 30, 2018. By decision dated June 4, 2018, the ALJ entered the findings that
are the subject of this appeal. The Appeals Council denied Plaintiff=s request for review
on March 12, 2019. The decision of the Appeals Council represents the Commissioner's
final decision for purposes of further appeal. See 20 C.F.R. '' 404.981, 416.1481.
Case 4:19-cv-00255-FHM Document 22 Filed in USDC ND/OK on 06/16/20 Page 2 of 6




a scintilla, less than a preponderance, and is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion. Richardson v. Perales, 402 U.S.

389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed.2d 842 (1971) (quoting Consolidated Edison Co.

v. NLRB, 305 U.S. 197, 229 (1938)). The court may neither reweigh the evidence nor

substitute its judgment for that of the Commissioner. Casias v. Secretary of Health &

Human Servs., 933 F.2d 799, 800 (10th Cir. 1991). Even if the court would have reached

a different conclusion, if supported by substantial evidence, the Commissioner=s decision

stands. Hamilton v. Secretary of Health & Human Servs., 961 F.2d 1495 (10th Cir. 1992).

                                       Background

       Plaintiff was 49 years old on the alleged date of onset of disability and 51 at the

time of the ALJ=s denial decision. He has a tenth grade education and no past relevant

work history. He claims to have been unable to work since the application date of June

2, 2016, as a result of a broken shoulder, broken right hand, bilateral ankle problems,

lower back pain, and arthritis. [R. 166].

                                   The ALJ=s Decision

       The ALJ determined that Plaintiff has severe impairments of “history of right

shoulder injury and pes planus of the bilateral feet and atherosclerosis.” [R. 15].     The

ALJ also found that Plaintiff retains the residual functional capacity (RFC) to perform light

work with a limitation to avoid overhead work on the right side. [R. 17]. Plaintiff did not

have a past relevant work history. [R. 20]. However, based on the testimony of a

vocational expert, the ALJ concluded that Plaintiff could perform other work existing in

significant numbers in the national economy, such as a laundry sorter (DOT #361.687-


                                             2
Case 4:19-cv-00255-FHM Document 22 Filed in USDC ND/OK on 06/16/20 Page 3 of 6




014) and assembler (DOT #706.684-022), and was not disabled. [R. 20-21]. The case

was thus decided at step five of the five-step evaluative sequence for determining whether

a claimant is disabled. See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988)

(discussing five steps in detail).

                                     Plaintiff=s Allegations

       Plaintiff raises a single error on appeal, arguing that the ALJ erred in failing to

resolve a conflict between the vocational expert’s testimony and the Dictionary of

Occupational Titles (and its companion publication, Selected Characteristics of

Occupations) with respect to the limitation on overhead reaching. Plaintiff argues that

these sources define reaching broadly as extending hands and arms in all directions and

do not distinguish overhead reaching from reaching in other directions. Plaintiff contends

that the jobs that the ALJ cited in his decision – laundry sorter and assembler – require

frequent reaching, and the vocational expert, despite instructions from the ALJ, did not

advise the ALJ of the conflict created by this broad definition of reaching and did not

provide any testimony to resolve the conflict. [Dkt. 15].

                                           Analysis

       The Tenth Circuit has stated that, when there is a conflict between the Dictionary

of Occupational Titles and the testimony of a vocational expert, the ALJ “must investigate

and elicit a reasonable explanation for any conflict ... before the ALJ may rely on the

expert's testimony.” Haddock v. Apfel, 196 F.3d 1084, 1091 (10th Cir. 1999); see also

SSR 00-4p, 2000 WL 1898704, at *4 (Dec. 4, 2000). Failure to resolve the conflict is




                                               3
Case 4:19-cv-00255-FHM Document 22 Filed in USDC ND/OK on 06/16/20 Page 4 of 6




reversible error, unless the error is harmless. Poppa v. Astrue, 569 F.3d 1167, 1173-74

(10th Cir. 2009); see also Krueger v. Astrue, 337 F. App'x 758, 761-62 (10th Cir. 2009).

       At the hearing, the ALJ advised the vocational expert that she would need to

identify any variance between her testimony and the Dictionary of Occupational Titles.

[R. 45]. The ALJ then recited the hypothetical for light work with a restriction on overhead

work on the right side, and the vocational expert testified that the jobs of laundry sorter

and assembler would fit the hypothetical. [R. 45-46]. Plaintiff’s counsel did not ask any

questions of the vocational expert.       [R. 46].    Accordingly, the vocational expert

represented implicitly that there was no conflict between her testimony and the Dictionary

of Occupational Titles.

       The Tenth Circuit has addressed this question and has clarified that a limitation on

overhead reaching in a claimant’s residual functional capacity does not necessarily

prevent a claimant from performing jobs that require frequent reaching. See Segovia v.

Astrue, 226 F. App’x 801, 804 (10th Cir. 2007). In Segovia, the court held,

       even a job requiring frequent reaching does not necessarily require more
       than occasional overhead reaching. The VE was aware of Ms. Segovia's
       limitations on overhead reaching, and he testified both that she could
       perform the jobs he identified and that his opinion of the jobs open to her
       was consistent with the DOT's specifications. Aplt.App. at 391–92, 395. In
       these circumstances, the VE's testimony does not conflict with
       the DOT and SCO so much as it clarifies how their broad categorizations
       apply to this specific case. See Carey v. Apfel, 230 F.3d 131, 146 (5th
       Cir.2000) (“To the extent that there is any implied or indirect conflict
       between the vocational expert's testimony and the DOT in this case, ... the
       ALJ may rely upon the vocational expert's testimony provided that the
       record reflects an adequate basis for doing so.... [A]ll kinds of implicit
       conflicts are possible and the categorical requirements listed in the DOT do
       not and cannot satisfactorily answer every such situation.”).



                                             4
Case 4:19-cv-00255-FHM Document 22 Filed in USDC ND/OK on 06/16/20 Page 5 of 6




Id. at 804. In other words, there is not, as Plaintiff argues, a clear conflict between a

limitation on overhead reaching and a job that requires frequent reaching. After making

the broader finding that any conflict between a limitation on overhead reaching and jobs

that require frequent reaching is implicit, rather than direct, the Segovia court also

reviewed the descriptions of the jobs to determine whether those descriptions indicated

a conflict with a limitation on overhead reaching. See id. at 805. In that case, if found no

conflict. See id.

       The Dictionary of Occupational Titles describes the laundry sorter job (DOT #

361.687-014) as follows:

       Sorts laundry into lots, such as flatwork, starchwork, and colored articles
       prior to washing or ironing: Places sorted articles in bins, nets, or baskets,
       or onto conveyor belt. May weigh flatwork and record weight on laundry
       ticket. May affix customer's identification mark on articles or fasten
       identifying pin to nets.

Dictionary of Occupational Titles, 1991 WL 672991 (last visited June 11, 2020).

       The Dictionary of Occupational Titles describes the assembler job (DOT #

706.684-022) as follows:

       Performs any combination of following repetitive tasks on assembly line to
       mass produce small products, such as ball bearings, automobile door
       locking units, speedometers, condensers, distributors, ignition coils, drafting
       table subassemblies, or carburetors: Positions parts in specified
       relationship to each other, using hands, tweezers, or tongs. Bolts, screws,
       clips, cements, or otherwise fastens parts together by hand or using
       handtools or portable powered tools. Frequently works at bench as member
       of assembly group assembling one or two specific parts and passing unit to
       another worker. Loads and unloads previously setup machines, such as
       arbor presses, drill presses, taps, spot-welding machines, riveting
       machines, milling machines, or broaches, to perform fastening, force fitting,
       or light metal-cutting operation on assembly line. May be assigned to
       different work stations as production needs require or shift from one station


                                             5
Case 4:19-cv-00255-FHM Document 22 Filed in USDC ND/OK on 06/16/20 Page 6 of 6




      to another to reduce fatigue factor. May be known according to product
      assembled.

Dictionary of Occupational Titles, 1991 WL 679050 (last visited June 11, 2020).

      Nothing in these job descriptions indicate that overhead reaching is involved.

Sorting laundry, placing items in bins, using tools like tongs, or working on an assembly

line all speak to reaching forward or to the side, not overhead. Accordingly, this case is

consistent with the Tenth Circuit’s analysis and conclusion in Segovia. This case also

stands in contrast with another case in which this Court recently reversed and remanded

an ALJ’s decision where the claimant had a restriction on overhead work and one of the

jobs listed at step five was that of housekeeper (DOT # 323.687-014). See Carrie E.N. v.

Saul, 19-cv-126-FHM, 2020 WL 1330433, *2 (March 23, 2020). That job description

included cleaning draperies, ceilings, and walls and replacing lightbulbs, all of which

clearly describe overhead work. See id.

                                      Conclusion

      The Court finds that there is no conflict between the limitation on overhead

reaching and the vocational expert’s testimony that Plaintiff could perform the jobs of

laundry sorter or assembler. Therefore, the ALJ properly relied on the vocational expert’s

testimony. Accordingly, the decision finding Plaintiff not disabled is AFFIRMED.

      SO ORDERED this 16th day of June, 2020.




                                            6
